Dismissed and Opinion filed June 13, 2002








Dismissed and Opinion filed June 13, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-02-00402-CV
____________
 
TEXAS WORKERS=
COMPENSATION COMMISSION, Appellant
 
V.
 
JUANITA HAMILTON, Appellee
 

 
On
Appeal from the 129th District Court
Harris
County, Texas
Trial
Court Cause No. 00-17180
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed January 25, 2002.
On June 7, 2002, appellant filed a
motion to dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is
granted.
Accordingly, the appeal is ordered
dismissed.  
PER CURIAM
 
Judgment rendered and Opinion filed June 13, 2002.
Panel consists of Justices Hudson, Fowler, and
Edelman. 
Do Not Publish C Tex. R. App. P. 47.3(b).